4
of
4

 

Case 7:16-cr-O0466-NSR Document 257 Filed 12/08/19 Page 1of3

26 Horton Avenue
Middletown, New York 10940
November 3, 2019

Hon. Nelson S. Roman pos
United States District Judge SDNY © io
Brieant US District Courthouse |
300 Quarropas Street bon,
White Plains, New York 10601 /

ie by ah
United States v. Joseph Scali $2) CR 466 Us 1 JUDGE

 

Dear Judge Roman:

We received your Memorandum Endorsement of September 26, 2019
with thanks. As of this writing, we have not received the Government's
opposition to our Petition but further, have several issues which
we respectfully would like you to consider.

Our daughter in law and Joe's wife, Arelys Scali, has not been
served or received any notice that we are aware of about this
proceeding. She is presently on a teaching mission in Eurfpge and
is not expected back in the United States until early January. From
the date of the mortgage which is the subject of this proceeding
until Joe's remand and incarceration on March 5, 2018, she made
monthly interest-only mortgage payments to us. We do not have access
to her financial records and will need them as well as her testimony
or at least an affidavit from her to respond to the Government's
anticipated opposition. Accordingly, we do not see how we can possibly
reply by November 15, 2019 as you havé ordered. ~

 

 

 

 

 

In addition, Joe's appellate counsel, Walter Loughlin, Esq.
filed his appellate brief on October 9, 2019 and the entire appeal
should be fully submitted before Christmas. The validity of the
mail fraud count is being vigorously contested in the. appeal. The
restitution is based solely on that count and if reversed, will
render this proceeding moot. Since this matter involved a forfeiture
of the marital residence which Joe and Arelys own together and
since your preliminary order (and_any stay which you might impose)
would seem to preclude any transfer, we wondered and respectfully
ask that you consider holding any further proceedings in abeyance
until the appeal is decided. The house is going nowhere and it
would be hard to see any prejudice to the Government before then.
Also, we have spoken with 2 capable attorneys in this area and
both are requesting a 5 figure retainer to represent us, an extreme

hardship as 92 year old retirees.

 

 

 

 

 
Case 7:16-cr-O0466-NSR Document 257 Filed 12/08/19 Page 2 of 3

We thank you in advance for your consideration of our request.
Postponing this proceeding would be for a matter of months, not
years. There appears to be no reason this must go forward right now.
The damage to us and to Arelys would be enormous before all of
the issues are decided on appeal. Your preliminary order remains
in place, protecting the restitution in the event the mail fraud
conviction is affirmed has already been accomplished.

Thank you,

G .
jb aprlte. i / Dba, Acrheln heel

Barbara G. Scali Nicholas~J. Scali

CG: US Attorney's office

To the extent He movartr sek a
Shan, agpliaben is downed.

(VWovewk $ ore granted Cram Ore Soon
ok te onl | Jan.3(, 2020 +o Ele and

Cope, of Has See seer ter TRB greats ,

SO ORDERED: ~~,

 

HON. NELSON S. ROMAN
UNITED STATES DISTRICT JUDGE

 

 

 
Case 7:16-cr-O0466-NSR Document 257 Filed 12/08/19 Page 3 of 3

Ae,

 

 

 

 

 

 

TOOOT AN ‘SUuTeTd 24TUM
qeeaas sedoazzend OO€

asnoy ysnosy) JOTFASTC SN JUeeTAY
ZNaS e8pne .oOTIIsTq se7eIs peItun
ueWoOy °"S UOSTEeN *uoH

  

o> READ MGS ee

 

OV60T.. AN {UMOJOTPPTNW
aNUdAY UdTAOH 97
